
	

115 HR 5503 RH: National Aeronautics and Space Administration Authorization Act of 2018
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 853
		115th CONGRESS2d Session
		H. R. 5503
		[Report No. 115–1102]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2018
			Mr. Babin (for himself, Mr. Smith of Texas, Mr. Brooks of Alabama, Mr. Rohrabacher, Mr. Knight, Mr. Higgins of Louisiana, and Mr. Norman) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		December 21, 2018Additional sponsors: Mr. Lucas, Mr. Posey, Mrs. Comstock, Mr. Abraham, Mr. Banks of Indiana, Mr. Biggs, Mr. Dunn, Mr. Weber of Texas, Mr. Hultgren, Mr. Marshall, Mr. Webster of Florida, and Mr. Loudermilk
			December 21, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 13, 2018
		
		
			
		
		A BILL
		To authorize the programs of the National Aeronautics and Space Administration for fiscal years
			 2018 and 2019, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the National Aeronautics and Space Administration Authorization Act of 2018. (b)Table of contentsThe table of contents for this Act is the following:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Authorization of Appropriations
					Sec. 101. Fiscal year 2018.
					Sec. 102. Fiscal year 2019.
					Title II—Human Exploration
					Sec. 201. Space facilities beyond low-Earth orbit.
					Sec. 202. ISS transition.
					Sec. 203. Human spaceflight research.
					Sec. 204. Critical path redundancy for human spaceflight.
					Sec. 205. Space suits.
					Sec. 206. Mobile launch platform and interim cryogenic propulsion stage.
					Sec. 207. Mars 2033.
					Title III—Science
					Subtitle A—Earth Science
					Sec. 301. Reimbursable basis for development of sensors and instruments.
					Sec. 302. Earth observations study.
					Sec. 303. Land imaging.
					Sec. 304. Landsat data policy.
					Sec. 305. Earth science missions.
					Sec. 306. Goddard Institute for Space Studies Inspector General report.
					Subtitle B—Astronomy and Astrophysics
					Sec. 311. Search for the origin, evolution, distribution, and future of life in the universe.
					Sec. 312. Wide-Field Infrared Space Telescope.
					Subtitle C—Planetary Science
					Sec. 321. Near-Earth Object Survey.
					Sec. 322. Space nuclear power.
					Title IV—Aeronautics
					Sec. 401. Supersonic research.
					Sec. 402. Unmanned aircraft systems research.
					Sec. 403. 21st Century Aeronautics Research Capabilities Initiative.
					Sec. 404. Experimental plane program.
					Sec. 405. Hypersonic Technology project.
					Sec. 406. Report.
					Title V—Commercial
					Sec. 501. Commercial supply of space products.
					Sec. 502. Space services and in-space infrastructure.
					Sec. 503. Preference for launch vehicles manufactured in the United States.
					Sec. 504. Studies on industrial base.
					Sec. 505. Enhanced-use leasing.
					Sec. 506. Satellite servicing.
					Title VI—Policy
					Sec. 601. NASA-funded institutes.
					Sec. 602. Baseline and cost controls.
					Sec. 603. Reports to Congress.
					Sec. 604. International technical and operational standards.
					Sec. 605. NASA contractor responsibility watch list.
					Sec. 606. Human space exploration risk.
					Sec. 607. NASA launch support and infrastructure modernization program.
					Sec. 608. Reaffirmations on orbital debris.
					Sec. 609. Federal-State partnerships.
					Sec. 610. Security management of foreign national access.
 2.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of NASA.
 (2)Cis-lunar spaceThe term cis-lunar space means the region of space from the Earth out to and including the region around the surface of the Moon.
 (3)ISSThe term ISS means the International Space Station. (4)NASAThe term NASA means the National Aeronautics and Space Administration.
 (5)Near-Earth objectThe term near-Earth object means an asteroid or comet with a perihelion distance of less than 1.3 Astronomical Units from the Sun.
 (6)Nonprofit organizationThe term nonprofit organization means an organization determined by the Secretary of the Treasury to be an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) which is exempt from taxation under section 501(a) of such Code.
 (7)OrionThe term Orion means the multipurpose crew vehicle described under section 303 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18323).
 (8)Space Launch SystemThe term Space Launch System has the meaning given the term in section 3 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18302).
			IAuthorization of Appropriations
 101.Fiscal year 2018There are authorized to be appropriated to NASA for fiscal year 2018, $20,736,140,000, as follows: (1)For Science, $6,221,500,000, of which—
 (A)$1,921,000,000 is for Earth Science; (B)$2,227,900,000 is for Planetary Science;
 (C)$850,400,000 is for Astrophysics; (D)$533,700,000 is for the James Webb Space Telescope; and
 (E)$688,500,000 is for Heliophysics. (2)For Aeronautics, $685,000,000.
 (3)For Space Technology, $760,000,000. (4)For Exploration, $4,790,000,000, of which—
 (A)$1,350,000,000 is for Orion and associated program and other necessary support; (B)$2,150,000,000 is for the Space Launch System and associated program and other necessary support;
 (C)$895,000,000 is for Exploration Ground Systems, including $350,000,000 for a second mobile launch platform and associated Space Launch System activities; and
 (D)$395,000,000 is for Exploration Research and Development. (5)For Space Operations, $4,751,500,000.
 (6)For Education, $100,000,000, of which— (A)$18,000,000 is for the Established Program to Stimulate Competitive Research; and
 (B)$40,000,000 is for the National Space Grant College and Fellowship Program. (7)For Safety, Security, and Mission Services, $2,826,900,000.
 (8)For Construction and Environmental Compliance and Restoration, $562,240,000. (9)For Inspector General, $39,000,000.
 102.Fiscal year 2019There are authorized to be appropriated to NASA for fiscal year 2019, $21,207,140,000, as follows: (1)For Deep Space Exploration Systems, $4,929,000,000, of which—
 (A)$4,040,000,000 is for Exploration Systems Development, of which— (i)$1,350,000,000 is for Orion and associated program and other necessary support;
 (ii)$2,150,000,000 is for the Space Launch System and associated program and other necessary support; and
 (iii)$540,000,000 is for Exploration Ground Systems; and (B)$889,000,000 is for Advanced Exploration Systems, of which—
 (i)$504,300,000 is for the Lunar Orbital Platform–Gateway and associated program and other necessary support;
 (ii)$116,500,000 is for Advanced Cislunar and Surface Capabilities; and (iii)$268,200,000 is for Exploration Advanced Systems.
 (2)For Exploration and Research Technology, $1,017,700,000, of which— (A)$108,500,000 is for Early Stage Innovation and Partnerships;
 (B)$216,500,000 if for Technology Maturation, of which $75,000,000 is for nuclear fission and cryogenic fluid management development;
 (C)$332,700,000 is for Technology Demonstration. (D)$140,000,000 is for Human Research Program; and
 (E)$205,000,000 is for Small Business Innovation Research and Small Business Technology Transfer. (3)For Low-Earth Orbit and Spaceflight Operations, $4,624,600,000, of which—
 (A)$1,462,200,000 is for the International Space Station; (B)$2,108,700,000 is for Space Transportation;
 (C)$903,700,000 is for Space Flight Support; and (D)$150,000,000 is for Commercial Low-Earth Orbit Development.
 (4)For Science, $6,623,600,000, of which— (A)$1,921,000,000 is for Earth Science;
 (B)$2,636,500,000 is for Planetary Science; (C)$1,375,400,000 is for Astrophysics; and
 (D)$690,700,000 is for Heliophysics. (5)For Aeronautics, $685,000,000.
 (6)For Education, $100,000,000, of which— (A)$18,000,000 is for the Established Program to Stimulate Competitive Research; and
 (B)$40,000,000 is for National Space Grant College and Fellowship Program. (7)For Safety, Security, and Mission Services, $2,749,700,000.
 (8)For Construction and Environmental Compliance and Restoration, $438,200,000. (9)For Inspector General, $39,300,000.
				IIHuman Exploration
			201.Space facilities beyond low-Earth orbit
 (a)Sense of congressIt is the sense of Congress that space facilities for use beyond low-Earth orbit play a significant role in NASA’s long-term pursuit of its exploration goals under section 202(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(a)).
				(b)Crewed and crew-Tended space facilities report
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the potential development of space facilities for use beyond low-Earth orbit.
 (2)ContentsThe report required under paragraph (1) shall include a description of— (A)how each such space facility can advance, enable, or complement human exploration of the Solar System, including of the atmosphere and the surface of celestial bodies;
 (B)the role of the space facility as a staging, logistics, and operations hub in exploration architecture;
 (C)how the space facility can support the research, development, testing, validation, operation, and launch of space exploration systems and technologies;
 (D)opportunities and strategies for commercial operation or public-private partnerships that protect taxpayer interests and foster competition; and
 (E)the role of such a space facility in making, developing, and refining the case for further crewed and uncrewed exploration investments.
						202.ISS transition
 (a)FindingsCongress finds the following: (1)The ISS is a valuable national asset that can continue to produce worthwhile scientific research and technology.
 (2)The ISS mission should be to carry out microgravity research and development, research in support of deep space human exploration, and low-Earth orbit commercialization.
 (3)In addition to the priorities under paragraph (2), the United States has a larger and broader need and use for further microgravity research.
 (4)The ISS is the best platform currently available to conduct certain types of research needed for NASA’s deep space human exploration program with such research currently scheduled to be completed by the end of fiscal year 2024.
 (5)The ISS transition report, submitted pursuant to section 50111(c)(2) of title 51, United States Code, provides an explanation of NASA’s plans to foster the development of private industry capabilities and private demand with a goal of ending direct NASA support for ISS operations by the end of fiscal year 2024.
 (6)The plans laid out in the ISS transition report are conditionally flexible and require feedback to inform next steps. In addition, the feasibility of ending direct NASA support for ISS operations by the end of fiscal year 2024 is dependent on many factors, some of which are indeterminate until the Administration carries out the initial phases of the ISS transition plan.
 (7)The value of any in-space facility, such as the ISS, depends both on its contributions to further expansion of human presence throughout the solar system, pursuant to section 202 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312) and to making existing presence self-sustaining.
 (8)As the United States moves towards a commitment to a human presence off the surface of the Earth, other Government agencies should seek to benefit from and capitalize upon the ongoing human presence in space.
 (b)In generalThe Administration shall support the Johnson Space Center as a center of innovation and leadership in developing human operations, including on surfaces of celestial bodies, beyond Earth, to the cis-lunar region, the Moon, Mars, and beyond.
				(c)ISS operation
 (1)In generalNASA shall continue operation of the ISS for such time as Congress authorizes its operations. (2)International agreementsNASA shall pursue international agreements to provide maximum flexibility for ISS utilization.
 (3)Low-Earth OrbitNASA shall pursue a step-wise transition of low-Earth orbit human spaceflight operations from a Government-directed activity to a model where private industry is responsible for how to meet and execute NASA’s requirements.
 (4)Transition reportNASA shall carry out activities in fiscal year 2019 as proposed in the ISS transition report, delivered pursuant to section 50111(c) of title 51, United States Code.
 (d)ReportingIn addition to the biennial reporting requirement under section 50111(c) of title 51, United States Code, the Administrator shall brief the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate quarterly, beginning on the date that is 90 days after the date of enactment of this Act, on the status of, and all progress, changes, and other developments related to carrying out the plans in the ISS transition report.
 (e)Authorized FundingSubject to the availability of appropriations, the Administrator shall make available at least $150,000,000 for fiscal year 2019 for commercial low-Earth orbit development out of the Low Earth Orbit and Spaceflight Operations account.
				203.Human spaceflight research
 (a)Sense of CongressIt is the sense of Congress that— (1)in line with the National Space Council Policy Directive 1, as implemented by the President’s memo of December 11, 2017, the United States should lead the return of humans to the Moon for long-term exploration and utilization, followed by human missions to Mars and other destinations;
 (2)the benefits derived from the peaceful use of space depend on the extent to which ground-based space infrastructure, facilities, and research are well-integrated; and
 (3)NASA Johnson Space Center has the expertise and facilities to support the development of the major technological innovations necessary to enable and support the nation’s ongoing commitment to human spaceflight, exploration, and continued human presence in space.
					(b)Johnson Space Center research office
 (1)EstablishmentThe Administrator shall establish a research office at Johnson Space Center to build upon the Center’s existing expertise in human space flight missions for future challenges.
 (2)Research directorThe head of the research office shall be the research director, who shall report directly to the Director of Johnson Space Center.
 (3)DutiesThe research director shall have, at a minimum, the following duties: (A)Oversee a research portfolio focused on human space flight.
 (B)Recommend infrastructure and equipment necessary to carry out a research mission. (C)Oversee professional development and continuing education, as necessary and appropriate, for the civil workforce as the research and innovation focus of the center increases.
 (4)Scope of researchThe research office shall focus on aspects of research that are directly relevant to the endeavor of human space flight, including problems of human spaceflight and robotics supporting human space exploration.
 (5)Support for human spaceflight activitiesJohnson Space Center shall, consistent with its primary responsibilities to NASA and other government customers, endeavor to make the fullest possible use of its facilities and infrastructure to support all U.S. human spaceflight activities, including those of the private sector.
 (c)ReportNot later than 180 days after the enactment of this Act, NASA and Johnson Space Center shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on NASA’s progress on, and other developments related to, carrying out the requirements of this section.
 (d)Authorized FundingSubject to the availability of appropriations, the Administrator shall make available at least $15,000,000 in fiscal year 2019 out of the Exploration Research and Technology account to carry out this section.
				204.Critical path redundancy for human spaceflight
 (a)FindingsCongress finds that NASA, in cooperation with private sector and international partners, has facilitated the development of a wide array of cargo and crew transportation options for operations in low-Earth orbit and beyond.
 (b)Sense of CongressIt is the sense of Congress that the availability of a multitude of launch vehicles and crew and cargo vehicles provides critical path redundancy.
				(c)GAO report on metrics for logistical and transport redundancy
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains an evaluation of appropriate technical benchmarks and metrics on the suitability and performance, including cost, reliability, and availability of—
 (A)all available crew and cargo vehicles for destinations in low-Earth orbit, cis-lunar space, and beyond; and
 (B)all available launch vehicles that are capable of deploying more than 20 tons to low-Earth orbit and beyond, to support exploration and scientific missions, particularly to outer planets.
 (2)Inclusion in NASA analysisThe Administrator shall consider the Comptroller General’s report findings on benchmarks and metrics as part of NASA’s analysis of logistical and transport redundancy.
					205.Space suits
 (a)FindingsCongress finds the following: (1)Space suits and associated extravehicular activity (in this section, referred to as EVA) technologies are critical space exploration technologies.
 (2)The NASA civil service workforce at the Johnson Space Center possesses unique capabilities to integrate, design, and validate space suits and associated EVA technologies.
 (3)Maintaining a strong core competency in the design, development, manufacture, and operation of space suits and related technologies allows NASA to be an informed purchaser of competitively awarded commercial space suits and associated EVA technologies.
 (4)NASA should fully utilize the International Space Station by 2025 to test future space suits and associated EVA technologies to reduce risk and improve safety.
					(b)Space suits
 (1)In generalNASA shall develop space suits and associated EVA technologies. (2)ManagementThe Johnson Space Center shall manage the space suit and EVA programs of NASA.
 (3)Private sectorIn carrying out this subsection, the Administrator may enter into agreements with the private sector as the Administrator considers appropriate.
 206.Mobile launch platform and interim cryogenic propulsion stageConsistent with NASA’s appropriation for fiscal year 2018, the Administrator shall pursue the following:
 (1)The expeditious development of a new-build, second Mobile Launch Platform specifically designed to support the launch of Space Launch System configurations that use the Exploration Upper Stage.
 (2)The procurement of a second Interim Cryogenic Propulsion Stage. 207.Mars 2033 (a)FindingCongress finds that human exploration of Mars is an important objective in NASA’s human exploration agenda.
 (b)PrioritizationThe Administrator shall prioritize timelines for fulfillment of the engineering, science, and safety requirements to reduce mission risk and ensure mission completion when evaluating human exploration of Mars by 2033, if not sooner.
				IIIScience
			AEarth Science
 301.Reimbursable basis for development of sensors and instrumentsChapter 605 of title 51, United States Code, is amended by adding at the end the following:  60507.Reimbursable basis for development of sensors and instrumentsAny work undertaken by the Administration for the benefit of another agency shall be conducted on a reimbursable basis that accounts for the full cost of the work, including work undertaken for the development of operational Earth science systems, including satellite, sensor, or instrument development, acquisition, and operations, as well as product development and data analysis..
 (1)Technical amendmentThe table of sections for chapter 605 of title 51, United States Code, is amended by adding at the end the following:
						
							
								60507. Reimbursable basis for development of sensors and instruments..
 302.Earth observations studySection 702 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18371) is amended—
 (1)by striking The Director of and inserting the following:  (a)In generalThe Director of; and 
 (2)by adding at the end the following:  (b)ConsiderationIn carrying out the strategic implementation plan under subsection (a), the Director shall take into account and incorporate into such plan, as appropriate, purchasing Earth observation data and services from the private sector or through public-private partnerships to meet Earth observation requirements..
					303.Land imaging
 (a)Sense of CongressIt is the sense of Congress that— (1)the continuous collection and utilization of land remote sensing data from space are of major benefit in studying and understanding human impacts on the global environment, in managing the Earth’s natural resources, in carrying out national security functions, and in planning and conducting many other activities of scientific, economic, and social importance; and
 (2)to the greatest extent practicable, the United States should foster the development of U.S. private sector remote sensing capabilities and analyses that can satisfy the public interest in long-term continuous collection of medium-resolution land remote sensing data.
						(b)Continuous land remote sensing data collection
 (1)In generalSubchapter IV of chapter 601 of title 51, United States Code, is amended by adding at the end the following new section:
							
								60135.Continuous land remote sensing data collection
 (a)PolicyIt is the policy of the United States to— (1)ensure, to the greatest extent practicable, the continuous collection of space-based, medium-resolution observations of the Earth’s land cover;
 (2)ensure that the collected data are made available in such ways as to facilitate the widest possible use; and
 (3)foster, to the greatest extent practicable the development of U.S. private sector remote sensing capabilities and analyses that can satisfy the public interest in long-term continuous collection of medium-resolution land remote sensing data.
 (b)CoordinationThe National Space Council, in consultation with other relevant Federal agencies, shall coordinate United States Government activities described under paragraphs (1) through (3) of subsection (a)..
 (2)Conforming amendmentThe table of sections for subchapter IV of chapter 601 of title 51, United States Code, is amended by adding at the end the following new section:
							
								
									60135. Continuous land remote sensing data collection..
						304.Landsat data policy
					(a)In general
 (1)Limitation on use of fundsNo funds may be obligated or expended for Landsat 11 or any other subsequent Landsat system until the Administrator has completed a study assessing which aspects of Landsat system observations and associated science requirements can be provided by purchasing data from the private sector or through public-private partnerships.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report containing the results of the study required under paragraph (1).
 (b)Definition of Landsat systemIn this section, the term Landsat system has the meaning given that term in section 60101 of title 51, United States Code. 305.Earth science missionsThe Administrator shall continue to restructure the Earth science portfolio of NASA to reduce overall costs, support innovative and sustainable programs and missions with commercial and international partners, and align with the recommendations of the National Academy of Sciences included in the publication published in 2018 titled Thriving on Our Changing Planet: A Decadal Strategy for Earth Observation from Space to ensure that the Earth science portfolio is focused on the highest priority missions for the science and applications communities within a balanced, comprehensive Earth science program.
 306.Goddard Institute for Space Studies Inspector General reportNot later than 180 days after the date of enactment of this Act, the Administrator shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report containing the results of NASA’s implementation of the recommendations identified in the report published by the NASA Office of Inspector General on April 5, 2018, titled NASA’s Management of GISS: The Goddard Institute for Space Studies.
				BAstronomy and Astrophysics
				311.Search for the origin, evolution, distribution, and future of life in the universe
 (a)PolicySection 20102(d)(10) of title 51, United States Code, includes the search for life's origin, evolution, distribution, and future in the universe as an objective of U.S. aeronautical and space activities.
 (b)In generalNASA shall partner with the private sector and philanthropic organizations to the maximum extent practicable to search for technosignatures, such as radio transmissions, in order to meet the NASA objective to search for life's origin, evolution, distribution, and future in the universe.
 (c)ReportNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report, produced in consultation with industry and academia, on all NASA programs, including partnerships with the private sector and philanthropic organizations, that contribute to the search for life’s origin, evolution, distribution, and future in the universe.
 (d)Authorized fundingSubject to the availability of appropriations, the Administrator shall make available at least $10,000,000 for each of fiscal years 2018 and 2019 for the search for technosignatures.
					312.Wide-Field Infrared Space Telescope
 (a)FindingsCongress finds the following: (1)Concurrent flagship programs challenge significantly NASA’s program management capacity, especially during later stages of the program management process.
 (2)The Wide-Field Infrared Space Telescope (hereinafter referred to as WFIRST) was cancelled in the President’s fiscal year 2019 budget request. (3)WFIRST was funded in the amount of $150,000,000 in NASA’s appropriation for fiscal year 2018.
 (4)Pursuant to direction in NASA’s appropriation for fiscal year 2018, NASA is conducting a preliminary life-cycle cost estimate, including any additions needed to achieve Class A classification, along with a year-by-year breakout of development costs.
 (5)Until such preliminary life-cycle cost estimate is complete, Congress has insufficient information to judge whether or not WFIRST should be authorized to proceed in fiscal year 2019.
 (b)Total costThe total formulation and development cost, as such term is defined in section 30104 of title 51, United States Code, for the Wide-Field Infrared Space Telescope shall not exceed $3,200,000,000.
 (c)BudgetThe Administrator shall include in the budget for fiscal year 2020 a 5-year funding profile necessary to achieve the goal in subsection (b).
 (d)LimitationThe Administrator shall not procure a launch vehicle for the Wide-Field Infrared Space Telescope until the James Webb Space Telescope is operational in space.
					CPlanetary Science
				321.Near-Earth Object Survey
 (a)FindingsCongress finds the following: (1)The George E. Brown, Jr. Near-Earth Object Survey Act (Public Law 109–155) established the Near-Earth Object Survey program to detect, track, and catalogue the physical characteristics of near-Earth objects equal to or greater than 140 meters in diameter in order to assess the threat of such objects to Earth.
 (2)The goal of the Survey program is to achieve 90 percent completion of the near-Earth project catalogue (based on statistically predicted populations of near-Earth objects) not later than 15 years after the date of the enactment of the George E. Brown, Jr. Near-Earth Object Survey Act.
 (3)NASA has been successful finding more than 90 percent of the near-Earth asteroids larger than one kilometer but has only found about 30 percent of the near-Earth objects larger than 140 meters.
 (4)The vast majority of near-Earth object discoveries have been made by NASA-supported ground-based telescopic surveys.
 (b)Sense of CongressIt is the sense of Congress that— (1)in order to meet the statutory requirements of the George E Brown, Jr. Near-Earth Object Survey Act (Public Law 109–155), a space-based telescope mission should be fully funded and supported by NASA and carried out by the Planetary Defense Coordination Office; and
 (2)the space-based telescope Near-Earth Object Camera mission, or a similar infrared telescope concept optimized for near-Earth object search and characterization, could discover and characterize most of the potentially hazardous asteroids that are near the Earth.
						322.Space nuclear power
 (a)FindingCongress finds that in-space nuclear fission power complements the use of Plutonium-238 radioisotope thermoelectric generators (in this section referred to as RTG) for spacecraft power needs.
 (b)PolicyIt is the policy of the United States— (1)to continue the development of in-space nuclear fission technology, as necessary, for purposes including—
 (A)in-space power generation for advanced in-space propulsion; (B)onboard power generation to replace or supplement RTG systems;
 (C)power generation on the surface of celestial bodies; (D)extraction and processing of in situ resources; and
 (E)nuclear thermal and nuclear electric propulsion able to transport crew or cargo among Earth and other celestial bodies much more rapidly than is practical with non-nuclear systems;
 (2)that research and development of in-space nuclear fission power should be carried out as part of a portfolio that appropriately balances development of power systems at different sizes and maturities, with an emphasis on early development of mature, operational systems; and
 (3)that NASA should continually seek to streamline the process for space launch approval of nuclear materials, eliminate redundant and unneeded processes, and regularize the process for efficient, regular functioning, and toward that end, the Administrator should update the launch approval process and seek to establish a licensing process for private nuclear power sources in space.
						(c)Space nuclear power report
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report, produced in consultation with industry and academia, on the use and role of nuclear fission power in space.
 (2)ContentsThe report required under paragraph (1) shall include— (A)an assessment of the prospects for in-space nuclear fission reactors, describing particular roles and missions for which nuclear power is uniquely well-suited;
 (B)a description of the convergence between NASA’s existing Plutonium-238 RTG programs and ongoing nuclear thermal propulsion and nuclear power generation development programs;
 (C)a detailed plan for encouraging convergence between NASA’s various nuclear power and propulsion efforts;
 (D)an identification of key infrastructure and facilities needed for the development of in-space nuclear fission power reactors;
 (E)an identification of particular legal issues, including regulatory challenges, that must be addressed for the use of nuclear fission power systems;
 (F)how small in-space nuclear fission reactors can complement or replace existing and planned radioisotope thermal generator capabilities;
 (G)information on very low cost, high reliability designs that can be made operational quickly; and (H)a cost analysis, including long-term and security costs, of the use of highly enriched uranium versus low-enriched uranium in power generation in space applications, including surface power and in-space propulsion.
 (d)DemonstrationNASA should demonstrate a nuclear power reactor for use in space using existing authorized funding levels and within a schedule made possible by appropriated funding.
					IVAeronautics
			401.Supersonic research
 (a)PolicyIt is the policy of the United States to reduce Government barriers to the development of civil supersonic transportation.
 (b)ResearchSection 40112(a) of title 51, United States Code, is amended— (1)by striking The Administrator and inserting the following:
						
 (1)In generalThe Administrator; and (2)by adding at the end the following:
						
 (2)ResearchThe Administrator, in consultation with the Administrator of the Federal Aviation Administration, shall undertake research on supersonic transport to inform and accelerate the promulgation of domestic regulations and international standards and recommended practices that will open up the U.S. civil airspace to civil supersonic transport..
					402.Unmanned aircraft systems research
				(a)In general
 (1)Title 51Chapter 315 of title 51, United States Code, is amended by adding at the end the following:  31506.Unmanned aircraft systems researchThe Administrator, in consultation with the Administrator of the Federal Aviation Administration and other Federal agencies, shall conduct research on facilitating the safe integration of unmanned aircraft systems into the national airspace system, including—
 (1)positioning and navigation systems; (2)sense-and-avoid capabilities;
 (3)secure data and communication links; (4)flight recovery systems; and
 (5)human systems integration.. (2)Conforming amendmentThe table of sections for chapter 315 of title 51, United States Code, is amended by adding at the end the following new item:
						
							
								31506. Unmanned aircraft systems research..
 (b)Cooperative unmanned aerial vehicle activitiesSection 31504 of title 51, United States Code, is amended by adding at the end the following: Operational flight data derived from such cooperative agreements shall be made available, in appropriate and usable formats, to the Administration and the Federal Aviation Administration for the development of regulatory standards..
				403.21st Century Aeronautics Research Capabilities Initiative
 (a)EstablishmentThe Administrator shall establish an initiative to be known as the 21st Century Aeronautics Research Capabilities Initiative, funded through the Construction of Facilities account, to ensure that NASA possesses the infrastructure capabilities and computational tools necessary to conduct flight demonstration projects across the range of NASA aeronautics interests.
 (b)ActivitiesIn carrying out the 21st Century Aeronautics Research Capabilities Initiative, the Administrator shall—
 (1)upgrade and create facilities for civil and national security aeronautics research; and (2)support flight testing activities.
 (c)Operating modelIn carrying out the 21st Century Aeronautics Research Capabilities Initiative, the Administrator shall, to the greatest extent practicable, build on NASA’s work on developing its Operating Model and the results of the Technical Capabilities Assessment Team.
				(d)Report
 (1)Report requiredNot later than 120 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing a 5-year plan for the implementation of the 21st Century Aeronautics Research Capabilities Initiative.
 (2)ElementsThe report required under this subsection shall include— (A)a description of proposed projects;
 (B)a description of how the projects align with the Aeronautics Strategic Implementation Plan; and (C)a timetable for carrying out activities and initiatives authorized under this section.
 (e)Authorization of appropriationsThere are authorized to be appropriated $50,000,000, funded through the Construction of Facilities account, for fiscal year 2019 to carry out this section.
				404.Experimental plane program
 (a)PolicyIt is the policy of the United States to maintain the role of the United States as a world leader in aeronautical science and technology.
 (b)ObjectiveOne of the fundamental objectives of NASA aeronautics research is the steady progression and expansion of high-speed flight research and capabilities, including the science and technology of critical underlying disciplines and competencies, the most important of which are computational-based analytical and predictive tools and methodologies, aero thermodynamics, high-speed flight propulsion, high-temperature structures and materials, and flight controls.
				405.Hypersonic Technology project
 (a)FindingsCongress finds that— (1)the development of new hypersonic flight technologies is important to the United States;
 (2)though hypersonic flight technologies are likely to be applied to enhance defense systems in the near-term, in the long-term, application of such technologies may expand to include improved access-to-space capabilities that benefit NASA; and
 (3)NASA maintains specialized facilities and experts who will focus on research areas that explore challenges in hypersonic flight.
 (b)PolicyIn carrying out the Hypersonic Technology Project, NASA should focus research and development efforts on high-speed propulsion systems, reusable vehicle technologies, high-temperature materials, and systems analysis.
 (c)Authorized fundingSubject to the availability of appropriations, the Administrator shall make available at least $30,000,000 for fiscal year 2019 for the Hypersonic Technology Project from the Aeronautics account.
 406.ReportThe Administrator shall submit to the Committee a report on the development of the Low-Boom Flight Demonstration aircraft, including the following:
 (1)NASA’s planned coordination with other executive agencies to ensure developmental and operational testing infrastructure availability during flight demonstration.
 (2)NASA’s acquisition strategy to ensure availability of chase aircraft for flight demonstration. VCommercial 501.Commercial supply of space products (a)In generalSubchapter II of chapter 501 of title 51, United States Code, is amended by adding at the end the following:
					
						50117.Commercial supply of space products
 (a)In generalIn planning and carrying out space exploration missions, the Administrator shall, to the greatest extent practicable, prioritize the acquisition and use of space products provided by a United States commercial provide.
 (b)Space product definedIn this section, the term space product means a tangible good, including a finished good, or commodity, including a propellant, water, oxygen, or gas, that—
 (1)is required for space exploration activities; and (2)originates in outer space.
								(c)Commodities used in space
 (1)List of commoditiesIn planning a space exploration mission, the Administrator shall create a list of commodities to be used during such mission. The list shall include specification of each commodity, anticipated quantity, and the location and timeframe of need.
 (2)Commodity cost basisFor each commodity listed pursuant paragraph (1), NASA shall establish a commodity cost basis that shall represent the lesser of—
 (A)the estimated cost to procure the commodity on Earth and deliver the commodity to the location of use; and
 (B)the estimated cost for the Government to procure the equivalent commodity that is a space product. (3)PublicationThe Administrator shall annually publish the information compiled under paragraphs (1) and (2) during the previous calendar year.
 (d)ExceptionsThe Administrator shall not be required to prioritize the acquisition of space products for the purposes described in subsection (a) if, on a case-by-case basis—
 (1)the Administrator determines that— (A)cost-effective space products that meet specific mission requirements would not be reasonably available from United States commercial providers when required;
 (B)the use of space products from United States commercial providers poses an unacceptable mission risk; or
 (C)the use of space products is inconsistent with international agreements for international collaborative efforts relating to science and technology; or
 (2)the Secretary of the Air Force determines that the use of space commodities from United States commercial providers is inconsistent with national security objectives.
 (e)Agreements with foreign entitiesNothing in this section shall prevent the Administrator from planning or negotiating agreements with foreign governmental entities for the provision of space products..
 (b)Conforming amendmentSubchapter II of chapter 501 of title 51, United States Code, is amended by adding at the end the following:
					
						
							50117. Commercial supply of space products..
				502.Space services and in-space infrastructure
 (a)Sense of CongressIt is the sense of Congress that there exist many commercial opportunities with a wide array of providers and partners that will allow for more effective use of taxpayer investments in the pursuit of the long-term goals of NASA, as described in section 202(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(a)), including expanding permanent human presence beyond low-Earth orbit.
 (b)ReportNot later than 120 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the various commercial opportunities and options for the procurement of in-space services or use of in-space infrastructure for exploration and other NASA missions.
 503.Preference for launch vehicles manufactured in the United StatesIt is the sense of Congress that the Administrator should, to the greatest extent possible, with respect to entering into contracts for commercial space data and services, provide weighed preference, selection points, and other incentives for the use of launch vehicles that are manufactured in the United States.
 504.Studies on industrial baseNo funds may be obligated or expended by the Administrator for purposes of carrying out a Bureau of Industry and Security survey of the United States aerospace industrial base until the date that is 30 days after the date on which the Administrator submits to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a written notification that includes—
 (1)the proposed subject matter of such survey; (2)a description of the information to be required of survey respondents; and
 (3)any penalties proposed to be assessed by the Federal Government against respondents for noncompliance with survey requirements.
				505.Enhanced-use leasing
 (a)Sense of CongressIt is the sense of Congress that— (1)NASA possesses a variety of unique and world-class facilities;
 (2)NASA is developing and using many different methods to offset the cost of maintaining and operating such facilities;
 (3)nongovernmental entities, States, and local governments may be able to use such facilities in a manner that is cost-effective; and
 (4)agreements between NASA and nongovernmental entities, States, and local governments regarding the use of such facilities may offset a portion of the spending of NASA.
 (b)Extension of authority To lease non-Excess propertySection 20145(g) of title 51, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2020. (c)Condition on use of fundsFor any year for which funds are made available under section 20145 of title 51, United States Code, (as amended by subsection (b)), no funds may be expended by the Administrator under such section after January 31 unless the Administrator submits, before such date, to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the annual report required under such section for the prior year.
 506.Satellite servicingThe Administrator shall continue to restructure NASA investments in the development of satellite servicing technologies to reduce the overall cost to NASA and align with NASA needs for exploration.
			VIPolicy
			601.NASA-funded institutes
 (a)FindingsCongress finds that on June 9, 2016, the Office of Inspector General of NASA reported that— (1)NASA does not aggregate information on the universe, status, or funding levels for the many institutes it supports;
 (2)the absence of this information makes it difficult for NASA leaders to strategically evaluate the scope or purpose of its institute investments and for Congress and other stakeholders to understand how NASA is spending more than three-quarters of a billion dollars of its budget annually;
 (3)absent comprehensive, centralized information about these investments, it may be difficult for NASA to avoid duplication among its efforts;
 (4)NASA has not defined what constitutes an institute or established guidance and metrics on the management, use, or expectations for return on investment;
 (5)such guidance may enable NASA to gain a better understanding of how funds directed to NASA-funded institutes are utilized to accomplish the mission and goals of NASA, increase its return on investment, and evaluate the performance of such institutes; and
 (6)NASA lacks a standard process to assess a potential grantee’s financial condition prior to grant award or to impose additional reporting or oversight requirements that such a condition may warrant, and without such a mechanism, NASA risks making uninformed investment decisions.
 (b)Institute budgetsSection 30103(a) of title 51, United States Code, is amended— (1)in paragraph (5), by striking and at the end;
 (2)by redesignating paragraph (6) as paragraph (7); and (3)by inserting after paragraph (5) the following:
						
 (6)the budget for each NASA-funded institute; and. (c)ReportNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that recommends guidance and metrics for the management, utilization, expectations for return on investment, and financial condition of NASA-funded institutes.
 602.Baseline and cost controlsSection 30104(e)(1)(A) of title 51, United States Code, is amended— (1)in clause (ii) by striking and at the end;
 (2)in clause (iii) by striking and at the end; and (3)by adding at the end the following:
					
 (iv)any changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total cost;
 (v)new estimates of the specific project or specific program cost; and (vi)a statement validating that the management structure of the project or program is adequate to control cost; and.
				603.Reports to Congress
 (a)In generalChapter 301 of title 51, United States Code, is amended by adding at the end the following:  30105.Concurrent reportsFor any report that the Administration submits to the Committee on Appropriations of the House of Representatives or the Committee on Appropriations of the Senate, the Administrator shall concurrently submit such report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate..
 (b)Conforming amendmentThe table of sections for chapter 301 of title 51, United States Code, is amended by adding at the end the following:
					
						
							30105. Concurrent reports..
				604.International technical and operational standards
 (a)FindingsCongress finds that— (1)section 71301 of title 51, United States Code, directs the Administrator to enter into discussions with the appropriate representatives of spacefaring nations who have or plan to have crew transportation systems capable of orbital flight or flight beyond low Earth orbit for the purpose of agreeing on a common docking system standard;
 (2)the development of an international docking standard has been beneficial in promoting Government and private sector space exploration, interoperability, and United States international leadership;
 (3)NASA continues the development described in paragraph (2) by coordinating the development of joint international deep space interoperability standards; and
 (4)the long-term goals of NASA, as described in section 202(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(a)), include expanding permanent human presence beyond low-Earth orbit.
 (b)Sense of congressIt is the sense of Congress that— (1)the plans of NASA for crewed exploration beyond low-Earth orbit should involve a wide array of partners to address the technological challenges of deep space exploration;
 (2)the development of common terminology and concepts for spacecraft design and safety will help promote NASA leadership in space and spacecraft design;
 (3)the adoption of common design and safety terminology and concepts across NASA would enable NASA to pursue the long-term goals of NASA, described in section 202(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(a)), in a manner that is effective and efficient; and
 (4)NASA should continue to develop and promote common terminology and concepts for spacecraft design and safety.
					605.NASA contractor responsibility watch list
 (a)In generalThe Administrator shall establish and maintain a watch list of contractors with a history of poor performance on space procurement contracts or research, development, test, and evaluation space program contracts.
				(b)Basis for inclusion on list
 (1)DeterminationThe Administrator may place a contractor, including parties contracting under other transaction authorities, on the watch list established under subsection (a) upon determining that the ability of the contractor to perform a contract specified in such subsection is uncertain because of any of the following:
 (A)Poor performance or award fee scores below 50 percent. (B)Financial concerns.
 (C)Felony convictions or civil judgements. (D)Security or foreign ownership and control issues.
 (2)Discretion of the administratorThe Administrator shall be responsible for determining which contractors to place on the watch list, whether an entire company or a specific division should be included, and when to remove a contractor from the list.
					(c)Effect of listing
 (1)Prime contractsNASA may not solicit an offer from, award a contract to, execute an engineering change proposal with, or exercise an option on any program of NASA with a contractor included on the list established under subsection (a) without the prior direct approval of the Administrator.
 (2)SubcontractsA prime contractor on a contract entered into with NASA may not enter into a subcontract valued in excess of $3,000,000 or five percent of the prime contract value, whichever is lesser, with a contractor included on the watch list established under subsection (a) without the prior approval of the Administrator.
 (d)Request for removal from listA contractor may submit to the Administrator a written request for removal from the watch list, including evidence that the contractor has resolved the issue that was the basis for inclusion on the list.
 (e)Rule of constructionNothing in this section shall be construed as preventing the suspension or debarment of a contractor, but inclusion on the watch list shall not be construed as a punitive measure or de facto suspension or debarment of a contractor.
				606.Human space exploration risk
 (a)FindingsCongress finds the following: (1)American leadership in the peaceful exploration and use of outer space has been a long-standing priority for the United States.
 (2)The reestablishment of the National Space Council in 2017 by the President demonstrates the strategic importance of outer space to the Nation.
 (3)The December 2017 National Security Strategy of the United States establishes the broad strategic importance of outer space exploration and use for the United States.
 (b)Sense of CongressIt is the sense of Congress that— (1)exploration and use of outer space is a matter of broad, national strategic importance; and
 (2)space exploration decision-making and requirement-setting in such a strategic context is complex, especially with respect to setting appropriate priorities and levels of risk tolerance.
					(c)Report on inherent justifiable risk
 (1)In generalNot later than 1 year after the date of enactment of this Act, the National Space Council, or its designee, shall submit to Congress and make available to the public a report relating the broad strategic national importance of space to the inherent, justifiable risk of the exploration and use of space.
 (2)Policy and strategyThe Administrator shall engage with appropriate members of the private sector, academia, and nonprofit organizations on a policy and strategy of enterprise-level engineering and operational risk management to present in the report that addresses inherent, justifiable risks of loss of life that may occur in space exploration and use.
 (3)ContentsThe report required under paragraph (1) shall— (A)clarify the broad strategic case and value of space;
 (B)address inherent, justifiable risks of loss of life that may occur in space exploration and use; and
 (C)discuss enterprise- and architecture-level approaches for exploration risk management. 607.NASA launch support and infrastructure modernization program (a)Launch support and infrastructure modernizationThe Administrator shall continue the program established under section 305 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18325) for launch support and infrastructure modernization for launch sites and ranges at NASA facilities that support the International Space Station mission.
 (b)Leverage of infrastructure investmentsSuch program should, to the greatest extent practicable, leverage current and planned State government infrastructure investments at NASA facilities to support these and other missions and use funding available under this program to collaborate on relevant infrastructure projects.
				608.Reaffirmations on orbital debris
 (a)Reaffirmation of findingsCongress reaffirms the findings under section 839(a) of the National Aeronautics and Space Administration Transition Authorization Act of 2017 (Public Law 115–10) that—
 (1)orbital debris poses serious risks to the operational space capabilities of the United States; (2)an international commitment and integrated strategic plan are needed to mitigate the growth of orbital debris wherever possible; and
 (3)the delay in the Office of Science and Technology Policy's submission of a report on the status of international coordination and development of orbital debris mitigation strategies is inconsistent with such risks.
 (b)Reaffirmation of sense of CongressCongress reaffirms the sense of Congress under section 840(a) of the National Aeronautics and Space Administration Transition Authorization Act of 2017 (Public Law 115–10) that—
 (1)orbital debris in low-Earth orbit poses significant risks to spacecraft; (2)such orbital debris may increase due to collisions between existing debris objects; and
 (3)understanding options to address and remove orbital debris is important for ensuring safe and effective spacecraft operations in low-Earth orbit.
					609.Federal-State partnerships
 (a)Sense of CongressIt is the sense of Congress that, as State and local governments have invested hundreds of millions of dollars in new infrastructure and operations at Administration space facilities to meet the needs of civil, national security, and commercial space activities, the Administration should seek to leverage such investments and the resources and capabilities of State and local governments.
 (b)ReportNot later than 120 days after the date of enactment of this Act, the Administrator shall submit to Congress a report describing—
 (1)existing partnerships with State and local governments at Administration facilities; (2)past and current investments and partnerships in facility infrastructure and operations with State and local government that benefitted Federal, State, and commercial users;
 (3)the contracting mechanisms used and the average response time from a facility infrastructure partnership proposal to approval by the Administration;
 (4)current or prospective opportunities for Federal-State matching grant funding to support shared infrastructure;
 (5)the benefits and challenges associated with Federal-State infrastructure partnerships; and (6)how, if at all, the Administration should expand Federal-State partnerships to better meet the needs of civil, national security, and commercial space activities.
 610.Security management of foreign national accessThe Administrator shall notify the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate when the agency has implemented the information technology security recommendations from the National Academy of Public Administration on foreign national access management.
			
	
		December 21, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
